Citation Nr: 0704482	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-05 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
left leg gunshot wound (GSW), currently rated as 10 percent 
disabling.

2. Entitlement to service connection for a nervous condition, 
diagnosed as major depression.

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from rating decisions dated in June 2002 (which 
denied service connection for "nervous condition" and 
continued the evaluation for the residuals of gunshot wound 
of the left leg) and April 2003 (which denied service 
connection for PTSD) by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  Residuals of a left leg gunshot wound are manifested by 
complaints of numbness of the lower left extremity, cramping 
pain and weakness; there is normal ankle range of motion, and 
slight loss of muscle strength, with no loss of or bone joint 
or muscle damage.  

2.  The residuals of a left leg gunshot wound disability do 
not approximate more than a moderate muscle injury.  

3.  The veteran does not have a PTSD diagnosis consistent 
with DSM-IV.  

4.  The veteran did not manifest a nervous disorder in 
service or a psychosis to a degree of 10 percent within the 
first post service year, and currently diagnosed depression 
is not shown to be related to service.  




CONCLUSIONS OF LAW

1.  The schedular criteria for ratings in excess of 10 
percent for residuals of a left leg gunshot wound are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4, §§ 4.3, 4.7, 4.56, 4.73, 
Diagnostic Code 5312 (2006). 

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 
1154(b), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.304(f), 4.125 
(2006).  

3.  A nervous disorder, diagnosed as major depression, was 
not incurred in service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

In 1968, the veteran was granted service connection and 
assigned a 10 percent disability rating under Diagnostic Code 
5312, effective from October 1967, for residuals of gunshot 
wound of the left leg.  The 10 percent rating has remained in 
effect since October 1967 and is now protected.  See 
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2006). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.


Muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  For VA rating purposes, the cardinal signs and 
symptoms of a muscle disability are loss of power, weakness, 
lowered threshold of fatigue, pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. § 
4.56 (2006).  

Muscle Group XII is comprised of the anterior muscles of the 
leg: (1) the tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  The function of Muscle Group XII is associated with 
dorsiflexion; extension of the toes; and stabilization of 
arch.  Under Diagnostic Code 5312, a noncompensable (zero 
percent) rating is assigned for slight injury, a 10 percent 
rating for moderate injury, and a 20 percent rating for  
moderately severe injury.  The maximum schedular evaluation 
of 30 percent is warranted for severe injury.  See 38 C.F.R.  
§ 4.73, Diagnostic Code 5312 (2006).  

In order to assign an increased rating for this disorder, the 
evidence would have to show moderately severe manifestations.  
Under 38 C.F.R. § 4.56 (2006): Moderately severe disability 
of muscles encompasses--(i) Type of injury. Through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings. Entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation. 38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Historically, the veteran's initial injury occurred in June 
1966 when he received a gunshot wound to the left leg.  
Records of treatment at that time are not of record; however 
X-rays taken in May 1967 showed no left leg abnormality.  By 
history, at that time it was stated that he was hospitalized 
for three months at Ft. Benning Georgia due to a shotgun 
wound of the left leg.  On surgical consultation, the 
examiner reported that the left leg had full function, that 
no surgery was necessary, and that the veteran was fit for 
separation.  

On VA examination in November 1967, it was noted by way of 
history that the veteran received a shot in the left calf in 
June 1966 with apparently no bone involvement and that he was 
operated on twice.  He complained of pain and numbness. The 
examiner noted a well-healed, not tender, slightly adherent 
and depressed scar, 3 inches by 1/2 inch located at the artero-
lateral aspect, middle third of the left leg.  It was noted 
that there was some damage to the tibialas anterior muscle.  

When the veteran was examined by VA in November 1972, he 
complained of numbness and pain around his left leg with a 
well-healed slightly depressed scar.  The examiner noted that 
there was no objective functional joint limitation and no 
signs of circulatory deficiency.  VA outpatient treatment 
records beginning in June 2001 show complaints of left leg 
pain and cramping.  

The Board finds that the veteran's left leg gunshot residuals 
approximate no more than moderate muscle disabilities under 
38 C.F.R. § 4.56.  Competent medical evidence of record shows 
complaints of pain and cramping with numbness of the left 
lower extremity.  In reviewing the recent evidence, which 
includes VA outpatient treatment records beginning in 2001 
and VA examination reports in 2002 and 2003, there is no 
showing of loss of deep fascia on palpation, loss of muscle 
substance and function, or loss of normal firm resistance of 
muscles.  Further, tests of strength and endurance did not 
demonstrate positive evidence of moderately severe 
impairment, as VA examination reports dated in May 2002 and 
October 2003 showed findings of no more than slight muscle 
weakness with full function as well as normal range of motion 
of the muscle groups and joints.  VA examination in May 2002 
included nerve conduction studies which were normal with no 
evidence of muscle abnormality or neuropathy. 

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  After 
considering the rating criteria and the effects of the pain, 
weakness, limitation of function, and fatigability, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for a 
rating in excess of 10 percent during this time period under 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.56, 4.59 4.73, 
Diagnostic Code 5312 (2006); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  On VA examination in October 2003, the veteran was 
noted to have normal ambulation with no limp and no gait 
impairment.  While the examiner noted weakness and fatigue 
with motion, this is adequately compensated in the rating 
currently assigned.  

The Board notes that a separate evaluation could be assigned 
for the scars of the left leg.  See, Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

There is no evidence - nor has it been alleged - that the 
veteran's scars are symptomatic.  Under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (effective prior to August 30, 
2002), a 10 percent evaluation is warranted for superficial, 
poorly nourished scars with repeated ulceration, or scars, 
which are shown to painful and tender on objective 
demonstration.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006), a 10 percent evaluation is warranted for superficial 
scars that are painful on examination.  In this case, none of 
the medical evidence of record shows complaints or findings 
of pain or tenderness concerning the veteran's left leg 
scars.  VA examination reports dated in May 2002 and October 
2003 both show no findings of tenderness or sensitivity.  In 
addition, there is no showing that the scars limit function 
(DC 7805 (2002 and 2006)) or that either scar exceeds an area 
of six square inches.  DC 7801 (2006).  (See, VA examination 
of October 2003 showing the entry scar to be one centimeter 
by one centimeter and the exit scar to be 4 centimeters by 2 
centimeters).  Therefore, the Board finds that there is no 
evidence to show that the veteran has compensable 
manifestations of his scar under either version of 38 C.F.R. 
§ 4.118.  Hence, there is no basis for assignment of a 
separate, compensable evaluation for the scar 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

PTSD

Basically, service connection for PTSD requires a specific 
diagnosis of PTSD consistent with the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R.  §§ 3.304(f), 4.125(a) (2006).  If it is 
shown by official service records that a veteran personally 
engaged in combat against the enemy, such as by award of 
combat citations (e.g., Combat Infantryman Badge, Bronze Star 
or Air Medal with "V" device), then the allegation as to PTSD 
stressor, alone, provided that it is consistent with the 
circumstances, conditions, and hardships of his service, 
would be deemed sufficient evidence of a stressor.  No 
stressor verification would be needed under such 
circumstances.  Otherwise, service connection for PTSD 
requires adequate corroboration of a claimed stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).   

Here, the record shows that the veteran received the Purple 
Heart Medal and the Combat Infantryman Badge, thus an 
inservice stressor is conceded.  Consequently, the key factor 
to be discussed is whether there is clinical evidence of a 
PTSD diagnosis consistent with DSM-IV.  The record reflects 
that the veteran has been diagnosed with PTSD by a private 
examiner and that VA examiners have found that he does not 
have PTSD.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
doing so, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With 
regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  A bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

When reviewing the evidence of record, the Board is persuaded 
that the opinions of the April 2003 VA examiner and the 
October 2003 VA examiner, which are against the veteran's 
claim, are most convincing, in that both examiners reviewed 
the medical evidence in the claims file including the private 
examiner statement, and VA progress notes, documented a 
complete medical history and military history, and examined 
the veteran.   As to the findings of PTSD reported in the 
statements of the private examiner in August 2002, September 
2002, and March 2003, where the examiner found that the 
veteran had PTSD, the examiner did not indicate that the 
claims file had been examined, and he offered no rationale as 
to the basis for the opinion associating a diagnosed PTSD 
with service.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, the VA 
findings against the veteran's claim of having PTSD have 
greater probative value than the private medical findings 
opinion which supports a finding of PTSD.  

The Board notes that the above noted VA examiners found that 
the veteran had no specific stressors.  As noted above, the 
veteran's exposure to combat has been conceded and this case 
does not turn on the issue of whether he has a verified 
stressor.  What is dispositive in this claim is the finding 
that he does not have PTSD consistent with DSM-IV.  While the 
examiners reported on the lack of a specific stressor, they 
more importantly found that the veteran did not have the 
symptoms required for PTSD or that no PTSD symptoms were 
identified.  The Board has also considered the veteran's own 
assertions.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).   

Depression

The veteran's service medical records show no reference to a 
psychiatric disorder and after service there is no such 
reference until many years thereafter.  In VA outpatient 
treatment records dated in November 2001, the veteran 
complained of anxiety after separating from his wife.  
Private records show treatment for major depressive disorder 
having begun in February 2002.  (See private examiner's 
statements of August 2002, September 2002, and March 2003).  
VA examination reports of April 2003 and October 2003 also 
diagnose major depression.  However while a current disorder 
has been documented, absent a showing of inservice findings 
or a nexus linking the current findings to service, the claim 
must fail.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  



Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's April 2002 letter describing the evidence needed to 
support the veteran's claims for an increased evaluation and 
service connection for a nervous disorder was timely mailed 
before the June 2002 rating decision.  It described the 
evidence necessary to substantiate claims for an increased 
rating, and for service connection, identified what evidence 
VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  That 
letter informed the veteran that he could submit evidence 
directly to VA.  

A March 2003 letter describing the evidence needed to support 
the veteran's claim for service connection for PTSD was 
timely mailed before the April 2003 rating decision and also 
met the requirements of Quartuccio as noted above.  

The April 2002 and March 2003 letters did not, however, 
address what evidence was needed with respect to the 
disability rating criteria or the effective date for the 
issues on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  This veteran was not harmed 
not receiving that information, however, because the claims 
have been denied, rendering moot the issues relating to 
rating criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining some service medical records, obtaining the 
veteran's treatment records at a VA facility, scheduling an 
RO hearing and scheduling C&P medical examinations.  


ORDER

An increased evaluation beyond 10 percent for residuals of a 
left leg gunshot wound is denied.  

Service connection for a nervous condition is denied.  

Service connection for posttraumatic stress disorder (PTSD) 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


